DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 – 15 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a decoy, does not reasonably provide enablement for a decoy that is not driven.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Applicant discloses that “The decoy 3 comprises an igniter 6,” US 2020/0309489, the PG PUB of the instant application, at ¶ [0027], “The igniter contains a propellant charge,” id., at ¶ [0019], “In the igniter, propellant is proposed, a fuel whose chemical energy is converted into a kind of driving force by combustion,” id, at ¶ [0017]
Claim 19 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “a molded body made of tungsten among other things,” the PG PUB at ¶ [0018], “gold and other materials,” id., and, the molded body preferably consisting of tungsten, id., at     ¶ [0028], does not reasonably provide enablement for the molded body consisting of gold or the like.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Paragraph [0019] discloses use of tungsten, but also “among other things,” which can be broadly construed as including other materials and/or alloys.  The same is true of “gold and other materials,” id.  The only positive disclosure of the molded body consisting of any material is at   ¶ [0028], with reference to tungsten.  As such, any limitation of the molded body consisting of a particular material should be limited to such disclosure.
Claims 13 – 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the rejection above, claims 13 – 15 are ambiguous.
Claim 13 recites the limitations “the protection” in line 1 and “the formation” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Removal of the definite article “the” preceding the limitations would correct.
Claim 14 recites the limitations “the end” in lines 1 and 2 and “the muzzle side” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation “the molded body is at least 1.0-1.5 times heavier than the decoy,” which is unclear because claim 16 require that “the molded body [be] heavier than the decoy.”  The molded body being 1.0 times heavier than the decoy means the two weigh the same 
Regarding claim 19, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 20 contains the trademarks/trade names Teflon and Viton.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used, presumably, to identify/describe polytetrafluoroethylene (PTFE) and a fluoroelastomer, and, accordingly, the identification/description is indefinite.
Claim 24 recites the limitation “the decoy is deployed forwards at an angle, preferably in a solid angle,” which use of preferably renders the claim indefinite, since it is not clear whether a solid angle is required or merely preferred.  Furthermore, the metes and bounds of the term “solid angle” are unclear.  What distinguishes such from any other angle, for example?
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 – 15, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0011235 to Callaway et al. (“Callaway”).
Re: claims 13 and 21, Callaway discloses the claimed invention including a decoy, e.g., Fig. 1, for protection of a fast flyer (Abstract, ¶¶ [0001] – [0006] and [0008] – [0010], discuss decoys for aircraft against missiles, the use of missiles therein at least implies fast-flying aircraft) against an incoming threat (such missiles) and the formation of a dummy target 2, 4, wherein the decoy is not driven (as best understood—once the decoy is released from a launch tube of the aircraft, via expulsion charge 20, there is no driving force acting thereon, ¶ [0033]: this is akin to Applicant’s disclosure and claiming of a propellant charge).  Callaway’s disclosure of such aircraft as need defenses against missiles suffices to meet the claims.
Re: claim 14, Callaway further discloses wherein an igniter, inter alia, 16, is attached to an end of the decoy (as shown) and a molded body 6 is attached at a muzzle end (of the tube referenced above).
Re: claim 15, Callaway further discloses wherein the igniter contains a propellant charge 20 (as noted above).
Re: claim 20, Callaway further discloses wherein MTV is used as a dummy target active material, ¶ [0016].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 19 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway.
Re: claims 16 – 19, Callaway discloses the claimed invention except for the molded body consisting of tungsten.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize tungsten (or gold or any like material), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Re: claim 22, Callaway further discloses a launcher (the launch tube referenced above) for ejecting at least one decoy except for at least one warning sensor for detecting an incoming threat and for activating the launcher, explicitly.  It is asserted that such a component, such as radar, is well-known in the art, lest defense of the aircraft reside solely in the operator’s hands.
Re: claim 23
Re: claim 24, whether expressly articulated by Callaway, deploying the decoy forwardly would inherently result in such being deployed at an angle to the aircraft.  Even were such deployed in line with the flightpath of the aircraft, it could be said to be deployed at a zero degree angle with respect to the aircraft, which suffices.
Claims 16 – 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Callaway in view of US 4,295,425 to Davis.
Whether the rejections above succeed, Davis teaches that it is known in the art to provide an outer shell 41, e.g., Figs. 1 – 2, made of tungsten, col. 2, lines 3 – 5, in the same field of endeavor for the purpose of launching a projectile, col. 1, lines 6 – 8.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Callaway as taught by Davis, since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claims 22 – 24 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Callaway in view of US 2019/0178613 to Zaetterqvist.
Re: claim 22, whether the rejections above succeed, Zaetterqvist teaches at least one warning sensor for detecting an incoming threat and for activating the launcher, ¶¶ [0012], [0016], in the same field of endeavor for the purpose of launching a countermeasure in a desired direction.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Callaway as taught by Zaetterqvist in order to launch the decoy in the desired direction.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 23, Zaetterqvist teaches a forward-directed launcher 2, e.g., Fig. 1 (the one at the front of aircraft 1) in the same field of endeavor, presumably for the same purpose as that set forth above.
Re: claim 24, Zaetterqvist clearly shows the countermeasure being deployed forwardly at an angle 3, selected from any within sector 4.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Jan-21